Citation Nr: 1640764	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  12-34 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a psychiatric disability manifested by anxiety.

2. Entitlement to service connection for a psychiatric disability manifested by depression.

3. Entitlement to service connection for bilateral restless leg syndrome, to include as secondary to service-connected lower extremity disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In his December 2012 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated his wish to have a hearing before a Veterans Law Judge via live videoconference.  In a statement submitted in April 8, 2014, the Veteran withdrew his request for a hearing.  As such, the Bord finds the hearing request to be withdrawn and the matter appropriately before it at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires it to provide a medical examination if the information an evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a current diagnosed disability to persistent recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury or illness in service; and (C) indicates that the present disability or symptoms may be associated with that incident of service.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated: with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In the instant matter, the Veteran's various VA and private treatment records indicate that he suffers from anxiety and depression, although a distinct diagnosis associated with those symptoms has not been given.  Regardless, the Veteran had verified service in Vietnam, and in his VA Form 9, reported multiple incidents during that overseas service, to include hearing helicopters on a regular basis, and having to identify the body of a fellow soldier who had been killed.  To date, the Veteran has not been afforded a VA examination in connection with those claims.  The Board finds that a remand is warranted for an examination under the criteria of § 3.159(c)(4) is warranted.  

Regarding the claim for restless leg syndrome, the record reflects that the Veteran does have a present diagnosis of that disability.  He is also presently service connected for multiple disabilities of the lower extremities, to include status post-right knee medial intercondylar arthroplasty with scar; left lower extremity peripheral neuropathy associated with exostosis, shaft left femur; exostosis, shaft left femur; and distal lateral thigh well-healed distal benign femoral exostosis excision scar.  The Veteran states that his restless leg syndrome is the result of these disabilities.  The record also reflects that the Veteran was diagnosed with a tumor during active service, which was excised.  The Board also takes note that the Veteran has confirmed service in the Republic of Vietnam, and therefore is presumed to have been exposed to herbicides.  To date, he has not been afforded a VA examination to assess any possible link between his restless leg syndrome and his various service-connected leg disabilities.  As such, on remand, an examination should be conducted.  

Accordingly, the case is REMANDED for the following actions:

1. Request the Veteran and his representative to submit any additional evidence in connection with his claims on appeal.   

2. Schedule the Veteran for a VA psychiatric examination.  The examiner should review the record, including a copy of this remand, to become familiar with the history of the Veteran's mental health disorder.  

The examiner is requested to conduct a thorough evaluation of the Veteran, to include eliciting a detailed medical history.  Thereafter the examiner is requested to state whether the Veteran has a presently diagnosed psychiatric disability, which accounts for his recorded history of anxiety and depression.  

Thereafter, for each disability diagnosed, the examiner is requested to state whether it is at least as likely as not that the Veteran's disability is etiologically linked to any incident of active service.  

All opinions should include a comprehensive rationale, to include citation to evidence in the record, medical treatise evidence, and/or known medical principles, as appropriate.  

3. Schedule the Veteran for a medical examination in connection with his claim of service connection for restless leg syndrome.  The examiner should review the record, including a copy of this remand, to become familiar with the history of the Veteran's restless leg syndrome.  

The examiner is requested to conduct a thorough evaluation of the Veteran, to include taking a detailed medical history.  The examiner should then state whether it is at least as likely as not that the Veteran's restless leg syndrome had onset during active service, or is otherwise related to any incident of active service, particularly, his in-service tumor excision and his exposure to herbicides such as Agent Orange.  

If the above answer is negative, the examiner should then opine as to whether it is at least as likely as not that the Veteran's restless leg syndrome is etiologically linked to, or in the alternative, aggravated beyond its natural progression by, his various service-connected disabilities (see list above of those concerning the lower extremities).  

All opinions should include a comprehensive rationale, to include citation to evidence in the record, medical treatise evidence, and/or known medical principles, as appropriate.  

4. Thereafter, readjudicate the claims on appeal in light of all pertinent evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




